Citation Nr: 1401505	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-22 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from September 21, 1978 to October 31, 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a Travel Board hearing on his appeal on his VA Form 9 submitted in May 2010.  A hearing was scheduled pursuant to this request for April 13, 2013.  The Veteran was notified by letter dated March 8, 2013.  The Veteran failed to appear for this hearing.

By letter received at the RO in October 2013, the Veteran requested that his Travel Board hearing be rescheduled.  He explained that he missed the April 13th hearing because he had changed his address and phone number.  He stated that he had registered his new address and phone number with the VA Medical Center in Miami, Florida, and thought that this would update his address with the entire VA system, but unfortunately that was not the case.

The Board finds that the Veteran has shown good cause as to why he did not appear for the April 2013 scheduled hearing in that he had moved and, due to his misunderstanding, did not update his address with the RO.  Thus, he did not receive the hearing notice letter sent in March.  Consequently, the Board finds that the Veteran should be provided with another opportunity to appear for a Travel Board hearing at the RO, and his appeal is remanded to the RO for said hearing to be scheduled.
Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a Travel Board Hearing in accordance with applicable procedures.  The Veteran and his representative, if any, should be provided with notice as to the time and place to report for said hearing.

2.  Thereafter the case should be returned to the Board for further appellate consideration.  The purpose of this remand is to ensure due process of law.  By this remand, the Board intimates no opinion, legal or factual, as to the ultimate disposition of this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



